Citation Nr: 1216879	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  01-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for residuals of a right wrist fracture with carpal dissociation.

2.	Entitlement to an initial evaluation in excess of 10 percent for a tender dorsal scar of the right wrist.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A November 2000 rating decision denied entitlement to an evaluation in excess of 10 percent for the Veteran's right wrist fracture residuals.  An August 2003 rating decision granted service connection for a tender dorsal scar on the right wrist and assigned a 10 percent initial evaluation.  The Veteran testified at a Board hearing at the RO in Cleveland, Ohio in April 2011.  This transcript has been associated with the file.  

The case was brought before the Board in July 2003, at which time the claim for an increased evaluation for the Veteran's right wrist fracture residuals was remanded to allow the Agency of Original Jurisdiction (AOJ) to provide him with updated Veterans Claims Assistance Act (VCAA) notice.  The case was again before the Board in April 2004 and the right wrist fracture residuals claim was again remanded for VCAA notice and the right wrist scar claim was remanded for the AOJ to issue a statement of the case.  The case returned to the Board in June 2011 and was remanded a final time to further assist the Veteran in the development of his claims, to include obtaining outstanding treatment records and affording the Veteran new VA examinations.  The Veteran was notified in June 2011 that he could submit additional evidence.  The Veteran was afforded a VA examination in July 2011 for his claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

After this claim was last adjudicated by the RO and a supplemental statement of the case (SSOC) issued in October 2011, the Veteran submitted additional evidence directly to the Board in the form of private treatment records dated in October 2011 and November 2011, letters and statements by the Veteran, and notations to the July 2011 VA examination report.  Under 38 C.F.R. § 20.1304(c), any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  In this case, the Veteran signed a March 2012 statement indicating that he waived his right to have this case remanded to the AOJ for review of the additional evidence that was submitted in his appeal.  He acknowledged that the Board may, in considering any newly submitted evidence in the first instance, deny his appeal.  He requested that the Board proceed with adjudication of his appeal.  Accordingly, the Board will proceed with appellate review.  See id.  

In January 2012, the Veteran made additional arguments that the case be advanced on the Board's docket.  This motion has been granted based on financial hardship.

The Board previously referred issues in the June 2011 remand; however no action has been taken on them.  At the April 2011 video hearing the Veteran raised an application to reopen his 38 U.S.C.A. § 1151 claims for diabetes mellitus and diabetic retinopathy.  However, these issues have not yet been adjudicated by the AOJ and as such they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	The Veteran's service-connected right wrist disability is manifested by subjective complaints of decreased strength, pain, and numbness, and objective evidence of limitation of motion and arthritis of the wrist, as noted by x-ray.

2.	The Veteran's scar of the right wrist is manifested by no more than a stable, superficial, scar of the dorsal area of the right wrist measuring less than 12 square inches (77 square centimeters).  



CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for residuals of a right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5214-5215 (2011).

2.	The criteria for an initial evaluation in excess of 10 percent for a tender dorsal scar of the right wrist have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.118, Diagnostic Code 7804(2001 and 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in October 2004, April 2005, and March 2006.  The October 2004 and April 2005 letters advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims in the November 2000 and August 2003 rating decisions, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the October 2006, April 2007, and October 2011 supplemental statements of the case, as well as the June 2011 Board remand 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in April 2009.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has been afforded multiple VA medical examinations in connection with the claims currently on appeal, most recently in July 2011.  The Board finds that these examinations are adequate for rating purposes, as the examiners considered the Veteran's relevant medical history, examined him and recorded all clinical findings, including those relevant to the rating criteria, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  The Board also notes that in the most recent July 2011 VA examination report, the examiner indicated that she reviewed the claims file, and provided a detailed discussion of the Veteran's relevant medical history and the clinical findings on examination.  While the claims file may not have been reviewed in earlier examination reports, the Board finds that lack of such review did not affect the examiners' clinical findings made on examination, which is the only relevant information pertinent to the evaluation of the Veteran's right wrist disability and right wrist dorsal scar as they have manifested during the pendency of these claims.  See Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (holding that range of motion measurements in an orthopedic examination are not conclusions drawn by a VA examiner that would be affected by review of the claims file).  Accordingly, the Board finds that these examinations are adequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.

The Board notes that in a January 2012 statement, the Veteran asserted that the July 2011 VA examiner did not accurately record his statements.  He also expressed frustration with regard to the fact that the examiner was apparently forty-five minutes late to the examination and that she, from the Veteran's perspective, handled his wrist in a rough manner.  The Veteran also submitted a copy of the July 2011 examination report with notations next to the examiner's findings regarding his wrist scars.  These notations consist of brackets next to these findings along with the statement "not true" repeated twice.  

The Board certainly empathizes with the Veteran's frustrations with this examination.  Nevertheless, for the purpose of rendering a decision on this claim, the Board finds that the examination report is more than adequate.  Although the Veteran states that the examiner's findings with regard to his right wrist dorsal scar are not true, they are more or less consistent with the earlier VA examination reports.  Specifically, the May 2000 VA examination report, December 2001 VA examination report, and July 2005 VA examination report all reflect that the Veteran's scar was not adherent to underlying tissue and without frequent loss of covering of skin.  None of them indicate that the scar was unstable or imposed any functional impairment.  With regard to the size of the scar, the July 2011 examination report is also substantially consistent with the previous examination reports.  Specifically, the examiner found that it was 5.5 centimeters long by 1 centimeter wide.  The May 2000 VA examination report likewise states that the Veteran's scar was 5 centimeters long.  In the December 2001 VA examination report, the examiner stated that it was two inches long, which is just slightly over 5 centimeters.  The only examination report which differs slightly from these findings is the July 2005 VA examination report, which states that the scar was 10 centimeters long by 1 centimeter wide.  This finding is an outlier compared to the other examination reports.  Moreover, even assuming that the Veteran's scar is 10 centimeters long, this does not affect the evaluation of his scar in terms of the rating criteria, as discussed below.  

The Board notes that the July 2011 VA examination report states that the Veteran's scar was not painful, while the previous VA examinations do show a painful scar.  However, a 10 percent rating for a painful scar has already been granted, and this finding does not affect the evaluation of the Veteran's scar in the current claim.  Thus, to the extent the findings in this report are at variance with the findings in other VA examination reports, there is no indication that they are substantial or have any affect on the outcome of this claim.  

Finally, and most significantly, there is a presumption of regularity under which it is assumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption applies to the VA examiners who conduct VA examination reports, which are presumed adequate absent a specific challenge.  Sickels v. Shinseki 643 F.3d, 1362, 1366 (Fed. Cir. 2011).  Thus, the Veteran's allegation, in and of itself, that the examiner's findings are not accurate is not sufficient to overcome this presumption, especially in light of the fact that, as discussed above, the clinical findings are substantially consistent with the clinical findings in previous VA examination reports.  As well, the Board gives more weight to the findings of a medical professional than to a claimant's lay statements, as medical professionals have the medical expertise to conduct appropriate examinations and record clinical findings to assess the true level of severity of the disability at issue.  

With regard to the Veteran's contention that the examiner did not adequately record the Veteran's statements at the examination, the Board again notes that this allegation is not sufficient to overcome the presumption that the examination report is accurate and adequate.  See id.  Indeed, the VA examiner noted that the Veteran reported pain in the right wrist, daily flare-ups, and weakness, and the examiner found that the Veteran had limited motion of the right wrist.  A November 2011 private examination report states that the Veteran did not complain of severe wrist pain, but rather stated that it ached with certain activities.  The examiner noted that there did not seem to be any significant pain with range of motion, which is similar to what the VA examiner found in the July 2011 VA examination report.  The private examiner's "primary findings" were that the Veteran had limited extension and flexion of the right wrist.  As discussed below, the Veteran is already in receipt of the maximum evaluation for limitation of motion of the wrist.  Thus, in light of the November 2011 private examination report, there is no indication that the VA examiner misrepresented the Veteran's reported history in the July 2011 VA examination report.  Moreover, the Veteran has had a number of opportunities to discuss his symptoms and functional limitations, and the Board has taken these into account in deciding these claims.  Accordingly, the Board finds that the July 2011 VA examination report is adequate upon which to base a decision, and that remand for further examination or opinion is not warranted. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Residuals of a Right Wrist Fracture

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In this case, the Veteran was assigned a 10 percent evaluation under Diagnostic Code 5215.  This is the maximum rating available under Diagnostic Code 5215.  The Board observes that Diagnostic Codes 5214, pertaining to limitation to motion of the wrist may also be applicable to the Veteran's appeal.

Under Diagnostic Code 5215, a 10 percent evaluation is awarded where dorsiflexion is limited to less than 15 degrees.  A 10 percent evaluation is also provided for when the palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Diagnostic Code 5214 provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

Normal palmar flexion of the wrist is 80 degrees and normal dorsiflexion (extension) of the wrist is 70 degrees of motion.  Normal ulnar deviation of the wrist is 45 degrees and normal radial deviation of the wrist is 20 degrees of motion.  38 C.F.R. § 4.71, Plate I.  

Having considered the evidence of record, the Board finds that the Veteran is not entitled to an increased evaluation at any point during the appeal period.  In this regard, the Board notes that the Veteran's right wrist disability is manifested by subjective complaints of pain and limitation of function, and objective evidence of limited range of motion and arthritis for the wrist.  There is no evidence of favorable or unfavorable ankylosis.

The Veteran was afforded a VA examination in May 2000.  At this examination the Veteran reported he was right hand dominant and his right wrist had become weaker recently, especially with repetitive actions.  He also reported pain in his wrist during weather changes.  Although the Veteran did not meet the minimum requirements to award 10 percent under Diagnostic Code 5215, the November 2000 rating decision determined that due to his complaints of pain and weakness, a compensable rating should be awarded.  

The Veteran was afforded another VA examination in December 2001.  At this examination he reported stiffness and increased pain in his wrist.  He also reported weakness in his right hand when using a vacuum at work to clean the machinery.  On physical examination the examiner reported a good radial pulse on the right side with some weakness in his hand grip.  A June 2003 VA treatment record noted the Veteran reported wearing wrist splints at night.

The Veteran was again provided a VA examination in July 2005.  He denied the use of a wrist brace, but reported that with repetitive motions he experienced increased pain which caused him complete limitation of motion.  The examiner noted the Veteran's wrist was tender with range of motion.  After reviewing x-rays the examiner determined the Veteran showed chronic scapula lunate diastasis consistent with a previous ligamentous injury.  He noted this was unchanged from December 2001.

Most recently the Veteran was afforded a VA examination in July 2011.  He reported pain which was a 7/10 in severity when present and that he used a wrist brace when his wrist became inflamed.  The examiner found the Veteran did not suffer from ankylosis.  Upon x-ray the Veteran was diagnosed with mild arthrosis; there were no neurological deficits found.  

As noted above, the Veteran supplied private treatment records from November 2011.  At the November 2011 examination the Veteran reported a burning sensation in his right wrist when he stretched his arm overhead.  He also reported stiffness in his right wrist and some decreased grip strength was noted.  On review of x-rays, the physician noted some mild to moderate arthritis.  

With regards to range of motion testing, at the May 2000 VA examination, the Veteran's range of motion was dorsiflexion and palmarflexion to 20 degrees.  At the December 2001 VA examination the Veteran had dorsiflexion to 47 degrees, which appeared to be after repetitive use.  See December 2001 VA examination report.  At his July 2003 VA examination dorsiflexion was limited to 25 degrees.  At his July 2011 VA examination the Veteran denied lack of endurance, excess fatigability, or incoordination, but he did complain of weakness in the right wrist.  See DeLuca, supra.  His dorsiflexion of the right wrist was to 50 degrees.  The November 2011 private treatment records showed extension to 40 degrees.

Applying the range of motion measurements to the diagnostic criteria outlined above, the evidence demonstrates the Veteran is not entitled to an evaluation in excess of 10 percent for his right wrist disability.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  As noted above, the Veteran is already receiving the maximum rating available under Diagnostic Code 5215.  The Veteran could receive an increased evaluation if favorable or unfavorable ankylosis of the wrist was found.  However, as discussed, there is no objective evidence of ankylosis of the wrist.  Therefore, Diagnostic Code 5214 is not relevant to the claim.

The Board notes under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  When the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

With regard to Diagnostic Code 5003, the Board notes that the Veteran has been diagnosed with arthritis.  See November 2011 private treatment record.  However, the Board notes that Diagnostic Code 5003 is only applicable where the Veteran would receive a noncompensable rating for limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  In this case, the Veteran has been appropriately rated for limitation of motion of the right wrist under Diagnostic Code 5215.  As such, a separate rating for arthritis is not for application.

Finally, the Board has considered whether separate ratings are warranted for any neurological disorder associated with the Veteran's residuals of a right wrist injury.  In this regard, the Court has held that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the July 2011 VA examination report reflects that the Veteran described constant numbness in the medial hand in the distribution of the ulnar nerve.  He did not describe any other neurological symptoms.  An examination was negative for a neurological abnormality.  An October 2011 private neurological examination reflects that the Veteran complained of right hand tingling, numbness, tightness, and associated weakness.  A nerve conduction study showed slight slowing of the ulnar F wave.  The examiner thought that this might be indicative of a more "diffuse process" related to the Veteran's diabetes.  The examiner did not find that it was related to the Veteran's right wrist disability.  The examination, which also included an EMG study, was otherwise normal.  Accordingly, as there have been no objective neurological disorders associated with the Veteran's right wrist disability, a separate rating is not warranted for such a disorder. 

The Board acknowledges the Veteran's contentions that his right wrist disability warrants an evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected residuals of a right wrist fracture at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for a right wrist disability must be denied.

Right Wrist Scar

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his tender dorsal right wrist scar.  Initially the Board notes that the Veteran has also been assigned a separate noncompensable evaluation for a nontender volar scar of the right wrist.  See April 2009 Rating Decision.  The Veteran did not appeal this rating and as such, the issue is not before the Board.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Next, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  However, the October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  As the Veteran's claim was received prior to October 23, 2008, the regulation changes from October 2008 forward are not applicable.

Nonetheless, given the Veteran's November 1998 claim, VA may apply the pre-2002 rating criteria for the entire time the appeal has been pending and VA may only consider the pre-October 2008 since August 2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The Veteran's scar has been rated as 10 percent disabling under Diagnostic Code 7804.  This is the maximum rating available under Diagnostic Code 7804.  Under this Diagnostic Code, a 10 percent evaluation is awarded for scars that are superficial and painful on examination.  Note (1) to this Diagnostic Code indicates a superficial scar is one not associated with underlying soft tissue damage.  

At his May 2000 VA examination the examiner found the Veteran had a scar on his right wrist which measured 5 sonometers (centimeters) in length.  There was some slight underlying tissue loss, but no adherence, tenderness, or hyperpigmentation.  

The Veteran was afforded a VA examination in December 2001.  The examiner noted a 2 inch longitudinal incision over the dorsal aspect of the wrist.  On examination the scar was slightly tender and painful at the wrist area.  The scar was not adherent to the soft tissue or underlying structures.  

The Veteran was also given a VA examination in July 2005.  The examiner noted the Veteran's scar measured 10 centimeters longitudinally by 1 centimeter in width.  It was darker than the area surrounding the skin, but was not elevated or depressed.  There was no adhesion or tenderness and no fluctuants, dehiscence, or breakdown.  

Most recently, the Veteran was afforded a VA examination in July 2011.  At this examination the examiner noted the Veteran's scar measured 5.5 centimeters by 1 centimeter on the dorsum of the right hand and wrist.  There scar was not painful and there was no adherence to underlying tissue.  The texture of the skin was rough, but with no irregularity, atrophy, shininess or scaliness.  The scar was stable and without frequent loss of covering of skin over the scar.  There was no elevation, depression, inflammation, edema, keloid formation, or hyperpigmentation.  The examiner determined the Veteran's right wrist scar was healed without residuals.  

The Board has reviewed the Veteran's VA and private medical records, but has found no other competent evidence of record to indicate that a higher evaluation is warranted.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent evaluation.  See 38 C.F.R. § 4.7.

The Board has considered other potentially applicable Diagnostic Codes.  With regard to Diagnostic Code 7800, prior to August 2002 and after the regulation change in August 2002, this Diagnostic Code evaluates disfigurement of the head, face, or neck.  As the Veteran's service-connected scar is on his right wrist, this Diagnostic Code is inapplicable.  This is true for the entire appeals period and therefore consideration of staged ratings is not warranted.  See Hart, supra.
Prior to August 2002, Diagnostic Code 7801 provided a 20 percent evaluation for third degree burn scars which were in an area exceeding 12 square inches (77.4 centimeters).  After the regulation change in August 2002, Diagnostic Code 7801 provided a 20 percent evaluation for scars that are not located on the head, face, or neck, that are deep, cause limited motion, and cover an area exceeding 12 square inches.  Again, the Veteran's scar is on his right wrist, is related to surgery, and does not cover an area exceeding 12 square inches.  As such, Diagnostic Code 7801 is not for application.  This is true for the entire appeals period and therefore consideration of staged ratings is not warranted.  See Hart, supra.

Prior to August 2002 as well as after the regulation change in August 2002, Diagnostic Codes 7802 and 7803 provided maximum evaluations of 10 percent.  38 C.F.R. § 4.118 (2001); 38 C.F.R. § 4.118 (2008).  As the Veteran is already receiving the maximum award under each of these rating criteria, the Board finds that they are not for application.  This is true for the entire appeals period and therefore consideration of staged ratings is not warranted.  See Hart, supra.

With regard to Diagnostic Code 7805 which pertains to an evaluation based on limitation of function of the effected part, the Board finds no competent evidence of record that the Veteran's right wrist scar is causing any limitation of function which could warrant a compensable evaluation.  

The Board acknowledges the Veteran's statements that his right wrist scar warrants an initial evaluation in excess of 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code 7804 with respect to determining the severity of his service-connected scar.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Veteran is not entitled to an initial evaluation in excess of 10 percent at any point during the appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his right wrist fracture residuals or right wrist scar.  Additionally, there is not shown to be evidence of marked interference with employment due to his right wrist residuals or right wrist scar.  The Board notes in the December 2001 VA examination the Veteran reported discomfort and weakness in his right wrist when performing actions at work.  At his July 2011 VA examination the Veteran also reported that his wrist would lock up and become painful, which impeded his ability to work steadily.  Although the Veteran has reported some complaints of pain when using his wrist at work, there is no evidence that this has lead to marked interference with his employment at any point during the appeals period.  Furthermore, at his July 2011 VA examination the Veteran specifically stated that his wrist scar did not limit any employment.

The Veteran has indicated that his right wrist disability causes pain, weakness, and some limitation of motion.  See e.g., April 2011 Board hearing transcript.  His right wrist scar can be tender, with no adherence to underlying tissue.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a right wrist fracture is denied.

Entitlement to an initial evaluation in excess of 10 percent for a right wrist scar is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


